Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 - 27 and 29 - 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biederman et. al. (US 2014/0031880 A1).

Regarding claim 23, Biederman discloses a bone anchoring device (Abstract) comprising: 
a receiving part (paragraph [0067], ref. 500, Fig. 22) for coupling a rod to a bone anchoring element (Fig. 23), the receiving part having a first end, a second end, and a central axis extending between the first end and the second end (Fig. 27 shows a first end at ref. 56b, a second end at ref. 51b and a central axis refs. 56a, 51a extending between the two), the receiving part comprising: 
two legs defining a recess at the first end for receiving the rod (Fig. 27 shows two legs defining a recess ref. 102); and 
a head receiving portion at the second end that is at least partially expandable (paragraph [0072], ref. 94, Fig. 27) and having an opening at the second end for inserting and pivotably holding a head of the bone anchoring element therein (Figs. 35 - 36); and 
a locking ring mountable around the head receiving portion (Figs. 33 - 36, ref. 8) and movable axially relative to the receiving part in a direction parallel to the central axis (as shown in Figs. 33 - 36, the rings is movable in a parallel manner relative to the axis ref. 51a), the locking ring comprising a tool engagement surface configured to be engaged by a tool for rotating the locking ring around the central axis to increase a compressive force exerted on the head receiving portion (the tool engagement surface is taken to the top half of the ring and is fully capable of being rotated about the central axis, it is noted that rotation may also accompanied by axially movement such that a force is applied to the head receiving portion to lock the head into position), 

wherein the tool engagement surface has at least a first portion that is spaced apart circumferentially from the recess for receiving the rod (see remarked Fig. 31 below), and wherein the first portion faces the first end of the receiving part (see remarked Fig. 31 below) and is arranged at an incline relative to the central axis  (as shown in Fig. 34, the part of the first portion that faces the first end is inclined relative to axis ref. 56a) as the first portion extends circumferentially around the locking ring (see remarked Fig. 34 below).  

    PNG
    media_image1.png
    623
    906
    media_image1.png
    Greyscale


Regarding claim 24, Biederman discloses the bone anchoring device of claim 23, wherein the tool engagement surface is formed by a groove that is open towards the first end of the receiving part (paragraph [0078], ref. 84, Figs. 28, 30).  

Regarding claim 25, Biederman discloses the bone anchoring device of claim 24, wherein the groove is open at a first end of the locking ring and extends towards a second end of the locking ring opposite the first end at an incline relative to the central axis (as shown in Fig. 28, the groove ref. 84 extends towards a first end at 8a and extends downwardly towards a second end at ref. 8b and is at an incline relative to central axis ref. 56a as shown in Figs. 34 - 36).  

Regarding claim 26, Biederman discloses the bone anchoring device of claim 23, wherein the tool engagement surface is formed on an arm that extends towards the first end of the receiving part (see remarked Fig. 28 below).  

    PNG
    media_image2.png
    469
    676
    media_image2.png
    Greyscale

Regarding claim 27, Biederman discloses the bone anchoring device of claim 26, wherein the arm comprises a first arm part and a second arm part circumferentially spaced apart from one another by the tool engagement surface (Fig. 31 shows the ring divided into two halves by line “D”, each half is considered to the first and second arm part).  

Regarding claim 29, Biederman discloses the bone anchoring device of claim 27, wherein the first arm part and the second arm part are configured to be positioned circumferentially between a first open end and a second open end of the recess for receiving the rod (Fig. 33 shows the first and second arm parts on either side of the recess).  

Regarding claim 30, Biederman discloses the bone anchoring device of claim 27, wherein the tool engagement surface is formed by a groove that extends into the arm at an incline relative to the central axis (remarked Fig. 28 above shows several grooves which are inclined relative to the central axis ref. 51a and 56).  

Regarding claim 31, Biederman discloses the bone anchoring device of claim 27, wherein at least part of the tool engagement surface is curved towards a second end of the locking ring opposite the first end of the locking ring (the groove ref. 84 is curved downwards or towards the second end of the locking ring).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (US 2014/0012337 A1) in view of Jackson et al. (US 2014/0214084 A1).

Regarding claim 37, Biedermann discloses a bone anchoring device (Abstract) comprising: 
a receiving part for coupling a rod to a bone anchoring element (paragraph [0041], Fig. 1, ref. 5), the receiving part having a first end (ref. 81), a second end (ref. 82), and a central axis extending between the first end and the second end (Fig. 1, “C”), the receiving part comprising:
 two legs (refs. 87, 88, Fig. 5) defining a recess at the first end for receiving the rod (Fig. 1); and 
a head receiving portion at the second end that is at least partially expandable (paragraph [0043] discloses a head receiving portion ref. 84 which is partially expandable via balls ref. 20 which are considered to be part of the head receiving portion such as shown in Fig. 6.  Fig. 6 shows the amount of expansion as “S”) and having an opening at the second end for inserting and pivotably holding a head of the bone anchoring element therein (Fig. 11a); and 
a locking ring (Fig. 1, ref. 10) mountable around the head receiving portion in an axial direction while a rotational orientation of the locking ring relative to the receiving part remains constant (prior to the threads refs. 90, 103 engaging one another; the ring is able to move axially upwards while the rotational orientation remains constant)
wherein a protrusion (ref. 20) extends radially away from at least one of an outer surface of the head receiving portion or an inner surface of the locking ring as the surface extends circumferentially (Fig. 12b shows the protrusion 20 extending radially outward from the head receiving portion), such that when the locking ring is around the head receiving portion, the locking ring is rotatable around the central axis from a first rotational orientation to a second rotational orientation where the protrusion is enqaqed to increase a compressive force exerted by the locking ring on the head receiving portion compared to the first rotational orientation (Fig. 12b shows a first rotational orientation while Fig. 14b shows a second orientation in which the protrusion in engaged and increases a compressive force on the head receiving portion by pushing the protrusions inwardly); and 
the legs comprise an internal thread (Fig. 16, ref. 89) for engaging a fixation element (ref. 7).

Biedermann is silent regarding the limitation wherein each of the legs comprises a weakened portion that permits breaking away of part of the legs to shorten a height of the receiving part, and wherein the internal thread extending into the part of the legs configured to be broken away.

Jackson teaches an analogous bone anchoring device (Abstract) comprising a receiver with legs (Fig. 1. ref. 60), wherein the legs comprise a weakened portion (paragraph [0134], ref. 68, Fig. 5) that permits breaking away of part of the legs to shorten a height of the receiving part (paragraph [0134]), and wherein the internal thread extending into the part of the legs configured to be broken away (Fig. 5).  Jackson teaches that weakened portions with break-away legs allow for a low profile implanted structure (paragraph [0134]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver of Biedermann such that the legs comprise a weakened portion that permits breaking away of part of the legs to shorten a height of the receiving part, and wherein the internal thread extending into the part of the legs configured to be broken away, as taught by Jackson, for the purpose of creating a low profile implanted structure. 



Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
Regarding claim 23 - 31, applicant argues that Biedermann does not disclose that the ring is movable axially parallel to the axis.  The Office disagrees.  The axis of Biedermann is considered to comprise both components refs. 56a and 51a.  Thus the ring movable axially around axis portion 56a in a parallel line of motion.  Biedermann does not disclose a single straight central axis.  However claim 23 requires a central axis, which comprise multiple parts so long as they are connected and central to the receiver. 
 Allowable Subject Matter
Claims 32 - 36 and 38 - 42 are allowed.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773